Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2014/0362051 A1).  
Regarding claim 1, Gomez et al. teach a sensor device (e.g., 30 as shown in fig. 3, for example) comprising: an emitter device (32) arranged to emit electromagnetic radiation and having an emission region associated therewith (as shown in fig. 3, for example); a detector device (12) arranged to receive electromagnetic radiation and having a detection region associated therewith (as shown in fig. 3, for example); an optical system (14); characterized in that: the emission region (of emitters 32) is spaced at a predetermined distance (e.g., the distance shown in fig. 3 between each 12 and corresponding 32) from the detection region (of detectors 12); the optical system (14) defines a plurality of principal rays (any number of principle rays can be identified between 14, a 32 and a corresponding 12), a number of the plurality of principal rays intersecting the detection region (at least some of the rays from a portion of 14 would intersect a detection region of at least one of the 12); and the number of the plurality of principal rays also intersect the emission region (at least some of those rays intersecting a portion of 14 and a particular 12 would also intersect a corresponding 32).  While Gomez et al. fail to explicitly discuss principal rays per se, persons having ordinary skill in the art would know from the general science of geometric optics that such principal rays discussed above and recited in claim 1 exist for and are defined by the presence of the detectors, emitters and optical elements arranged as shown in fig. 3 of Gomez et al.
Regarding claim 2, Gomez et al. teach that the emitter device (32) is disposed between the detector device (12) and the optical system (14) as shown in fig. 3.
Regarding claim 3-4, while Gomez et al. fail to teach that the predetermined distance is selected so as to minimize shadowing of the detection region by the emitter device and that the predetermined distance is selected so that less than substantially 5% of the light directed towards the detection region is shadowed by the emission region, persons having ordinary skill in the art would have found such values for the placement of 12, 32, and 14 in fig. 3 of Gomez et al. as a mere optimization of the device of Gomez et al. 
Regarding claim 6, Gomez et al. teach that the emitter device (32) is disposed adjacent the detector device (12) as shown in fig. 3.
Regarding claim 7-8, while Gomez et al. fail to teach a semiconductor substrate comprising the detector device disposed thereon or at least partly therein; and a driver circuit; wherein the emitter device is operably coupled to the driver circuit; the semiconductor substrate comprises the driver circuit disposed thereon or at least partly therein or a semiconductor substrate comprising the emitter device disposed thereon or at least partly therein; and a driver circuit; wherein the emitter device is operably coupled to the driver circuit; the semiconductor substrate comprises the emitter circuit disposed thereon or at least partly therein, persons having ordinary skill in the art would have included such substrates so as to use modern semiconductor manufacturing techniques to fabricate the device of Gomez et al.
Regarding claim 9, Gomez et al. teach a supporting substrate (substrate shown in fig. 3 supporting 12, 14, and 32) provided opposite the detector device, the supporting substrate having an inwardly facing surface and an outwardly facing surface, the inwardly facing surface being in spaced relation to the detector device (12, as shown in fig. 3) and the outwardly facing surface carrying the emitter device (32, as shown in fig. 3; note also the embodiment discussed in para. 0078).
Regarding claim 10, Gomez et al. teach that the supporting substrate is light transmissive and/or wavelength selective (e.g., see para. 0048 and 0078).
Regarding claim 11, Gomez et al. teach that the supporting substrate is formed from glass or coated glass or a plastics material or a coated plastics material (see para. 0048 and 0078).
Regarding claim 12, Gomez et al. teach an optical element (14) adjacent and optically coupled to the emitter device.
Regarding claim 13, Gomez et al. teach the device according to Claim 12, as discussed above, but fail to explicitly teach that the optical element is a lens coupled to the emitter device.  However, Gomez et al. teach that the emitter device comprises light emitting diodes (see para. 0065).  It is notoriously old in the lighting and detection arts to provide a light emitting diode with a lens so as to improve the focusing of light therefrom.  Therefore, persons having ordinary skill in the art would have included such 
Regarding claim 14, Gomez et al. teach an array of emitter devices comprising the emitter device (see para. 0065).
Regarding claim 15, Gomez et al. teach an array of detector devices comprising the detector device (see para. 0065).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2014/0362051 A1), as applied to claim 1, above, in further view of Livesay et al. (US 8,704,262 B2).
Regarding claim 5, Gomez et al. teach the device according to Claim 1, as discussed above, but fail to teach an electrical coupling to the emitter device for providing power, the electrical coupling being arranged to provide a thermal load, thereby reducing, when in use, thermal resistance between the emitter device and an environment in which the emitter device is disposed.
Livesay et al. teach that it is known in the prior art to include an electrical coupling to an emitter device (particularly a light emitting diode, such as that contemplated by Gomez et al. in para. 0065) for providing power, the electrical coupling being arranged to provide a thermal load, thereby reducing, when in use, thermal resistance between the emitter device and an environment in which the emitter device is disposed (e.g., see col. Col. 2, line 35, - col. 3, line 60, and col. 13, lines 40-55 ).
Persons having ordinary skill in the art would have incorporated the above features of Livesay et al. into the device of Gomez et al. because Livesay et al. teach that this would have provided for removing heat generated by the light emitting diodes without needing bulky appended heat sinks (see the abstract of Livesay et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose sensor devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878